Citation Nr: 1136307	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-22 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension, hypothyroid, and/or history of pulmonary emboli.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active military service from January 1960 to June 1966 and from June 1967 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in October 2006 by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

In December 2009, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.

In April 2011, the Board drafted a request for a Veterans Health Administration (VHA) medical opinion.

In a June 2011 letter, the Veteran was furnished a copy of the June 2011 VHA opinion and was advised that he had 60 days to submit additional evidence or argument in response. 38 C.F.R. §§ 20.901, 20.903 (2010).  The Veteran submitted a completed Medical Opinion Response Form in July 2011, indicating that he had no further argument or evidence to submit and that he would like the Board to immediately proceed with the adjudication of his appeal. 


FINDING OF FACT

The Veteran's currently diagnosed sleep apnea had its onset during his second period of active military service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for sleep apnea herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b) (2010).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.

Factual Background

A longitudinal review of the record reveals that the Veteran has asserted that his claimed sleep apnea initially manifested during service or, in the alternative, is secondary to his service-connected hypertension, hypothyroid, and/or history of pulmonary emboli.

Service treatment records detailed that the Veteran was treated for unexplained weight loss in April 1968 and infectious rhinitis in September 1974.  He was treated for deep vein thrombophlebitis and multiple pulmonary emboli in July 1976 and August 1977.  In April 1978, he complained of severe headaches for two weeks and the examiner listed an assessment of sinus problem.  In September 1982, the Veteran complained of general malaise, occasional shortness of breath, and chest discomfort.  The examiner assessed probable mycoplasma pneumonia.  A February 1985 thyroid sonogram revealed normal left lobe appearance and ill-defined two centimeter nodule on the right lobe.  A March 1985 thyroid scan was noted to be normal.  In June 1985, the Veteran reported weight gain of 20 pounds over the last six months as well as fatigue every afternoon.  The examiner listed an assessment of Hashimoto's thyroiditis.  In an April 1986 follow-up report for hypothyroidism, the Veteran complained of problems with memory and weight gain over the last months and the examiner assessed euthyroid on therapy and weight gain secondary to excess calories.  Treatment notes dated April 1986 detailed findings of hypertension.  His May 1986 service separation examination report noted a finding of mild hypertension under control.

Post-service VA treatment records dated from 1998 to 2010 were associated with the claims file, showing findings of hypertension, morbid obesity, sleep apnea, pulmonary hypertension with history of multiple pulmonary emboli, lung mass, hypothyroidism, venous insufficiency, hypercholesterolemia, severe chronic obstructive pulmonary disease, and coronary artery disease.  A January 1998 VA polysomnography report listed an impression of moderate obstructive sleep apnea, resolution of significant sleep disorder breathing with nocturnal nasal CPAP, and hypertension by history.  The Veteran received his first consultation for sleep apnea at VA in February 1999.  It was indicated that there had been witnessed periods of apnea for the last 30 years.  An April 1999 treatment record listed an assessment of sleep apnea and detailed that the Veteran was using a CPAP machine with good results, including increased mental alertness. 

In his May 2006 claim, the Veteran asserted that he had a history of fatigability and sleep apnea symptomatology since service but was never given the benefit of a sleep study to identify or diagnose his claimed condition. 

In a September 2006 VA examination report, the examiner noted that the Veteran was diagnosed with sleep apnea in January 1998 and had reported that he had been snoring since the early 1960's with complaints of fatigue, tiredness, and daytime sleepiness since the 1980's.  Following a review of the Veteran's claims file and conducting a physical examination, the examiner diagnosed sleep apnea and opined that military service did not cause sleep apnea or contribute in any way to such disease.  He indicated that it was an anatomical or central nervous system disease and the Veteran had the classic anatomic structure for sleep apnea. 

In September 2007, the Veteran submitted treatise evidence that dealt with observed symptoms of obstructive sleep apnea, including loud snoring, periods of apnea, abnormal daytime sleepiness, morning headaches, recent weight gain, and lethargy.  It was noted that family members, especially spouses, witness periods of apnea.  Additional information indicated that untreated sleep apnea could lead to other serious health problems, including hypertension or high blood pressure.    

In a September 2007 lay statement, a fellow service member identified as H.S.H. indicated that he served with the Veteran from March to July 1984 and did observe him snoring very loudly as well as have sleep interrupted by what appeared to be a temporary cessation of breathing.

In an October 2007 email, a private physician, M. R., M. D., noted common symptoms of obstructive sleep apnea, including snoring and sleepiness, as well as some things that could cause rapid development of sleep apnea, like rapid weight gain or sudden development of a medical disorder (hypothyroidism, stroke, congestive heart failure). 

In his July 2008 substantive appeal, the Veteran cited to a 2005 American Medical Association journal article that contained the conclusion that medical history, anatomical findings, and functional factors were insufficient to adequately predict the presence or absence of obstructive sleep apnea.  He highlighted that his service treatment records detailed complaints of severe headaches for 2 weeks (April 1978), weight increase of 20 pounds over the past 6 months and afternoon fatigue (June 1985), weight gain and memory problems (April 1986), and hypertension (April 1986).  In addition, he asserted that his wife began to complain about his loud snoring in the late 1970's and early 1980's and that fellow servicemen also commented on his loud snoring and interrupted breathing patterns during overnight field exercises from the early 1980's until his service separation in 1986.  He argued that the Army's lack of ability to diagnose the condition and the associated symptoms recorded at various times in his service treatment records helped him to establish reasonable doubt as to his claim and requested a grant of entitlement to service connection for sleep apnea. 

In a June 2008 lay statement, a fellow service member identified as J. F. S. indicated that he served with the Veteran from January to April 1968 and did not observe him snoring or disturbing others while he slept during that time. 

Additional medical treatise evidence submitted in June 2008 discussed symptoms associated with obstructive sleep apnea (excessive daytime sleepiness, frequent episodes of obstructed breathing during sleep) as well as other associated features (loud snoring, morning headaches, unrefreshing sleep, dry mouth upon awakening, high blood pressure, overweight, irritability, change in personality, depression, difficulty concentrating, excessive perspiring during sleep, heartburn, reduced libido, insomnia, frequent nocturia, restless sleep, nocturnal snorting, gasping, or choking, rapid weight gain, or confusion upon waking).  The evidence also identified the most common cause of thyroid gland failure as autoimmune thyroiditis (Hashimoto's thyroiditis), a form of thyroid inflammation caused by the patient's own immune system.  Symptoms of hypothyroidism were listed as fatigue, weakness, weight gain or increased difficulty losing weight, coarse/dry hair, dry/rough/pale skin, hair loss, cold intolerance, muscle cramps and frequent muscle aches, constipation, depression, irritability, memory loss, abnormal menstrual cycles, and decreased libido. 

In an August 2008 lay statement, a fellow service member identified as J. H. indicated that he served with the Veteran from November 1967 to November 1968 and did not observe any snoring from him during that time. 

Additional medical treatise evidence submitted in December 2009 discussed screening for hypothyroidism in sleep apnea, as the disorders were noted to have many signs and symptoms in common and could easily be confused.  Another submitted study noted that obstructive sleep apnea was a major contributing factor in the development of essential hypertension.  

During his December 2009 hearing, the Veteran testified that he was granted entitlement to service connection for hypothyroidism in 1968 and that many of his symptoms that prompted that award of benefits are also symptoms of sleep apnea.  He highlighted that sleep apnea was not medically recognized and that the first CPAP machines were not introduced until the 1980's.  He asserted that he believed he suffered from sleep apnea in his second period of active service or that it was the result of or secondary to one of his service-connected disabilities. 

In a December 2009 lay statement, the Veteran's spouse indicated that she was disturbed by his snoring starting in 1978 and that his snoring episodes increased in frequency and intensity starting in 1978.  She further indicated that by the time the Veteran separated from service in 1986, it sounded as if he stopped breathing while he snored.  It was noted that his condition continued until he was diagnosed with obstructive sleep apnea by VA.  

In an August 2010 VA examination report, the examiner, a VA physician, indicated that he reviewed the claims file and conducted a physical examination as well as noted that there was no history of hospitalizations, surgery, pulmonary embolism, or hypertension.  He opined that sleep apnea was less likely as not caused by or a result of an in service condition or aggravated by hypertension, hypothyroidism, or pulmonary emboli.  It was noted that there was no evidence of sleep problems related to sleep apnea noted in service.  He indicated that the Veteran was found to have mild hypothyroidism in service and the opinion at that time was that he was not watching his diet.  The examiner further noted that the Veteran continued to gain weight even though his thyroid status was controlled by medications and now weighed 390 pounds.  While mild hypertension was discovered in 1986, the examiner indicated that hypertension should not have caused or aggravated sleep apnea, since his sleep apnea symptoms are currently controlled with CPAP machine.  Finally, he reported that there was no relationship between pulmonary embolism and sleep apnea per medical literature and clinical expertise.  He concluded that the Veteran's morbid obesity (due to dietary noncompliance) contributed to his sleep apnea. 

Medical treatise evidence submitted in September 2010 discussed connections between pulmonary embolism and obstructive sleep apnea as well as the relationship between Hashimoto's thyroiditis and obstructive sleep apnea. 

In the April 2011 request for a VHA medical opinion, the VA physician was requested to provide an opinion as to whether it was at least as likely as not (a 50 percent or higher degree of probability) that obstructive sleep apnea had its clinical onset during the Veteran's periods of active service, or was otherwise related to either period of his active service.  The physician was also asked to determine whether it was at least as likely as not (a 50 percent or higher degree of probability) that any of the Veteran's service-connected disabilities (hypertension, hypothyroid, and/or history of pulmonary emboli) caused or aggravated his claimed obstructive sleep apnea.  

In the June 2011 VHA medical opinion, a VA physician with specialties in internal medicine, pulmonary disease, and critical care detailed his comprehensive review of the Veteran's claims files.  Based on information obtained from the Veteran's file, he indicated that the Veteran's sleep apnea condition started in the late 1970's (snoring was also noted to be present in 1984 when the Veteran was in service) and likely progressed through 1998 until it was confirmed by a polysomnogram that year.  The physician highlighted that the Veteran gained at least 50 pounds during the intervening time from 1984 to 1998, noting that obesity was one of the major causes of sleep apnea.  He concluded that although sleep apnea had its clinical onset in the late 1970's when he was on active duty, it progressed through 1984, and also progressed after he became inactive in 1986, likely because of weight gain.  

Concerning the second question of whether any of the Veteran's service-connected disabilities (hypertension, hypothyroid, and/or history of pulmonary emboli) caused or aggravated his claimed obstructive sleep apnea, the physician specifically reported that pulmonary emboli and hypertension did not cause sleep apnea.  It was further indicated that hypothyroidism may exacerbate sleep apnea.  However, as he found the Veteran's thyroid condition was treated appropriately, the physician opined that it was not likely to have been a major factor in exacerbating his sleep apnea condition.  The amount of weight gain (from 240 pounds in June 1985 at the time of the initial diagnosis of the thyroid condition - to 362 pounds in 2006) was noted to more likely due to dietary indiscretion rather than the underlying thyroid condition. 

Analysis

As discussed above, post-service VA and private treatment records showed that the Veteran was treated for sleep apnea.  Shedden element (1) is therefore met.

As for the second requirement for service connection, a disease or injury incurred or aggravated during service, the record showed in-service complaints of unexplained weight loss (April 1968); severe headaches for two weeks and sinus problem (April 1978); general malaise, occasional shortness of breath, and chest discomfort with assessment of probable mycoplasma pneumonia (September 1982); and weight gain of 20 pounds over the last six months as well as fatigue every afternoon (June 1985).  The Veteran has also provided statements indicating that his claimed sleep disorder initially manifested during service and that he continued to experience the same sleep symptoms since his discharge.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  Dorland's Illustrated Medical Dictionary (31st ed. 2007).  In this case, there is no dispute that Veteran is competent to report symptoms of sleeping disturbances he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, there is some question as to the competency of a lay person to diagnose the sleep disruptions that he or she may experience as sleep apnea, because, by definition, the person is asleep when there is a cessation of breathing.  In any event, the Veteran also submitted supporting statements from a fellow service member as well as his spouse asserting that they had personally witnessed him snoring as well as appear to temporarily stop breathing while sleeping during his second period of active service as well as after separation.  Therefore, the Board finds that the evidence establishes that the Veteran experienced symptoms of a chronic sleep disorder in service.  Accordingly, Shedden element (2) is satisfied as to this claim.

A finding of a nexus between the Veteran's current sleep apnea and service is still needed to satisfy Shedden element (3).

In this case, there are conflicting medical nexus opinions concerning the onset date and etiology of the Veteran's claimed sleep disorder.  The Board acknowledges the negative medical opinion of the VA examiner in the August 2010 VA examination report of record.  However, the Board finds that it lacks probative value and is not adequate to adjudicate the claim on appeal.  In this regard, the opinion failed to adequately explain why the observations the lay individuals reported concerning the Veteran's sleep symptoms in service and after service were not the initial manifestations of sleep apnea.  It appears that the examiner discounted the lay statements, in large part, due to the fact that there were no treatment records which confirmed the lay statements.  This basis has routinely been rejected by the Court of Appeals for Veterans Claims.

The Board affords great probative value to the June 2011 VHA opinion.  The physician conducted a thorough review of all of the Veteran's medical records, including his service medical records and postservice medical records.  He detailed the significance of the findings reported in the records.  The physician also considered the lay statements of record concerning the Veteran's sleep symptoms in service.  Lastly, the physician provided a complete rationale for finding that the Veteran's sleep apnea had its onset during his second period of service.



      CONTINUE ON THE NEXT PAGE

Based on the foregoing, the Board finds that the evidence supports the claim of service connection for sleep apnea.  As such, the appeal is granted.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


